Citation Nr: 0103340	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-23 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his social worker.  




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.  Service personnel records show that he was awarded a 
Combat Infantryman's Badge.  
  
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California, (the RO) which granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent disability evaluation from September 
26, 1997.  Service connection was denied for a left hand 
disability and pneumonia.  The veteran expressed disagreement 
with the November 1998 rating decision.  A statement of the 
case was issued.  The veteran filed a timely substantive 
appeal with respect to the issue of entitlement to a 
disability evaluation in excess of 30 percent for PTSD and 
entitlement to service connection for a left hand disability.  
The veteran did not file a substantive appeal with respect to 
the issues of service connection for pneumonia and has 
indicated that he did not want to appeal that issue.  At the 
hearing before the RO in July 2000, the veteran's 
representative indicated that the veteran wanted to drop the 
issue of entitlement to service connection for pneumonia.  
Since the veteran did not file a substantive appeal with 
respect to the issue of entitlement to service connection for 
pneumonia, that issue is not before the Board for appellate 
review.  

Review of the record reveals that in July 2000, the RO 
assigned a 50 percent evaluation to the PTSD effective 
September 26, 1997.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that regarding a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation.  The Court 
also stated that it follows that such a claim remains in 
controversy "where less than the maximum available benefits 
are awarded."  Id. at 38.  Consequently, the issue of 
entitlement to an increased rating for PTSD is still before 
the Board for appellate review.

In January 2001, the Board granted veteran's motion to 
advance the appeal in the Board's docket. 


FINDINGS OF FACT

1.  There is no competent evidence of a current left hand 
disability.  

2.  The veteran's PTSD is principally manifested by 
occupational and social impairment with deficiencies in areas 
such as work, family relations, judgment, thinking and mood 
due to such symptoms as depression, anxiety, impaired thought 
process, impaired memory, impaired impulse control, 
nightmares, flashbacks, difficulty sleeping, anger, 
irritability, difficulty in adapting to stressful 
circumstances, and social isolation.  There is no evidence of 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Service connection for a left hand disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000). 

2.  The criteria for a 70 percent disability evaluation for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left hand disability and entitlement to a disability 
evaluation in excess of 50 percent for PTSD. 

I.  Entitlement to Service Connection for a Left Hand 
Disability

Pertinent Law and Regulations

Service Connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (2000).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2000). 

Duty to Assist/Standard of Review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Factual Background

A November 1998 VA examination report indicates that the 
veteran reported sustaining an injury to the left hand in 
service in July 1942.  It was noted that the diagnosis was 
made on the battleground by the medics and the veteran was 
treated.  The veteran also reported that during training, 
while moving supplies, a large object fell on his left hand 
and the hand was crushed.  The veteran stated that he 
developed swelling of the left hand and the hand was 
splinted.  It was noted that his symptoms gradually resolved.  
The veteran indicated that he did not have continuous 
symptoms from the time of the injury to the present, but in 
later years, he was noted to have a resting tremor in the 
left upper extremity.  It was noted that the veteran had no 
other symptoms in the left hand other than the tremor.  The 
veteran indicated that he dropped things frequently. 

Physical examination revealed that there was evidence of a 
resting tremor in the bilateral upper extremities and the 
lower extremities.  The tremor resolved with intention.  The 
veteran's dominant hand was his right hand.  There were no 
anatomical defects.  The veteran was able to make a fist in 
both hands.  Hand strength was normal.  The veteran was able 
to tie his shoes and fasten buttons with difficulty.  X-ray 
examination of the left hand was normal.  The diagnosis was 
status post left hand contusion in 1941.  The examiner 
indicated that the diagnosis was based subjectively on the 
veteran's account of the injury.  The examiner indicated that 
objectively, the veteran had a normal musculoskeletal 
examination in the bilateral hands and only mild changes 
according to the X-ray examination of the left hand.  
Neurological examination of the upper extremities was within 
normal limits.  The examiner indicated that the veteran has 
developed a tremor in his older age and the examiner did not 
believe this was a sustained symptom that began with the 
crushing injury.  He stated that there was no correlation 
otherwise.  The examiner indicated that the veteran's ability 
to grasp, push, pull, probe, write, touch and perform 
expression was impaired secondary to the tremor but not 
because of the remnants of symptoms from a crushing injury.  
It was noted that the veteran performed all of those 
activities with difficulty.  

In a November 1999 statement, the veteran's spouse stated 
that the veteran broke his left hand in service and was 
hospitalized from July 1 to August 15, 1942.  She stated that 
the veteran's left hand was not casted but was taped tightly 
and this caused the hand to swell and caused nerve damage.  
The veteran's spouse indicated that after service, the 
veteran was unable to serve as an apprentice with an 
electrician because of spasms in his left hand.  The spouse 
indicated that in the 1950's, the veteran was unable to work 
in upholstering because it took him too long to finish a 
product and he had trouble handling materials.  

In January 2000, the veteran submitted copies of pages of a 
diary he kept while he was in service.  An entry dated July 1 
to August 15, 1942 indicates that the veteran was at a 
hospital with a broken bone in his left hand at Camp Davis.   

At a hearing before the RO in July 2000, the veteran's spouse 
stated that the veteran injured his left hand in service in 
1942 while stationed in North Carolina.  [Hearing Transcript, 
page 2].  The spouse indicted that she found out that the 
veteran injured his left hand because the veteran wrote about 
it in a letter to his brother.  [page 2].  The veteran's 
spouse indicated that the veteran was not treated for the 
left hand injury after service, but he had tremors in the 
left hand.  [page 3].  The veteran stated that he had a 
little pain in the left hand.  [page 4].   

Analysis

Initial matters

The Board initially observes that recently enacted 
legislation has eliminated the requirement for a well-
grounded claim, enhanced VA's duty to assist a claimant in 
developing facts pertinent to a claim, and expanded on VA's 
duty to notify the claimant and representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

In this case, as will be discussed in detail below, the RO 
has taken reasonable efforts to secure all pertinent records 
identified by the veteran in this claim, including VA and 
private medical records.  The veteran and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim, including 
presenting his personal testimony at a hearing before the RO.  
The veteran was afforded a VA examination in November 1998.  
The RO also notified the veteran of the evidence needed to 
substantiate his claim in the October 1999 statement of the 
case.  Given that the veteran was provided the necessary 
information on which to substantiate his claim, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that the RO fulfilled its duty to assist the 
veteran in the development of his claim for service 
connection for a left hand disability.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].  The Board finds that the RO made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  The Board further finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   
  
Review of the record reveals that the veteran's service 
medical records are not associated with the claims folder.  
The Veterans Claims Assistance Act of 2000 specifically 
provides that the assistance provided by the VA shall include 
obtaining the claimant's service medical records and, if the 
claimant has furnished the VA information sufficient to 
locate such records, other relevant records pertaining to 
active military, naval, or air service that are held or 
maintained by a governmental entity.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) [to be codified at 38 U.S.C.A. § 5103A 
(c)].  Whenever the Secretary attempts to obtain records 
maintained by a governmental entity, such as service medical 
records, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. 
§ 5103A(b)(3)].  

Review of the record reveals that the RO made several 
attempts to obtain the veteran's service medical records.  
However, the evidence of record shows that it is reasonably 
certain that the records do not exist and further efforts 
would be futile since the evidence of record shows that the 
records have been destroyed in a fire in 1973.  In an October 
1997 statement, the National Personnel Records Center (NPRC) 
informed the RO that there were no medical records on file at 
the NPRC and that this was a fire related service.  The NPRC 
indicated that the RO should complete and return the NA Form 
13055.  In May 1998, the RO contacted the NPRC by letter and 
requested assistance in obtaining the veteran's service 
medical records.  In a June 1998 response, the NPRC informed 
the RO that the veteran's records were not located.  The NPRC 
stated that if the records were on file on July 12, 1973, it 
may have been destroyed in a fire on that date.  The NPRC 
informed the RO to complete and return the NA Form 13055.  In 
July 1998, the RO notified the veteran by letter that the US 
Army has not found his medical records.  The RO asked the 
veteran to submit any service medical records that the 
veteran may have in his possession.  The RO also informed the 
veteran that he may submit alternative sources of evidence 
such as copies of treatment records since service and the 
veteran was told to submit any other evidence that would 
support his claim.  The veteran did not have any service 
medical records to submit, but he did submit evidence of an 
inservice left hand injury in the form of lay statements.   

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Federal 
Circuit held that a single request for pertinent service 
medical records specifically requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  In 
reaching this conclusion, the Federal Circuit stated that VA 
has substantively defined its obligation to obtain service 
medical records such that the RO is required to make a 
supplemental request in situations where records are not 
obtained after one request. 

The Board finds that the RO complied with the requirements of 
Hayre by making a supplemental request for the service 
medical records.  The Board also finds that the RO complied 
with the provisions of the Veterans Claims Assistance Act of 
2000 because the RO made attempts to obtain the service 
medical records until it was determined that additional 
attempts would be futile and the records no longer existed.  
The RO also notified the veteran that they were unable to 
obtain the service medical records.  In July 1998, the RO 
notified the veteran by letter that the US Army has not found 
his medical records.  The RO also informed the veteran that 
he may submit alternative sources of evidence such as copies 
of treatment records since service and the veteran was told 
to submit any other evidence that would support his claim.  

The Board notes that the veteran has submitted alternative 
evidence to establish the inservice injury to the left hand.  
The veteran asserts that he injured his left hand in service 
in 1942 when his hand was crushed while he was moving objects 
during training.  As set forth in detail in the factual 
background portion of this decision, the veteran described 
the inservice injury in detail.  The Board finds this lay 
evidence sufficient to establish that the veteran sustained a 
left hand injury in service and the Board concedes that such 
injury occurred.     

The Board also finds that the RO has complied with the other 
requirements of the Veterans Claims Assistance Act.  For 
instance, the RO has notified the veteran of the evidence 
that is necessary to substantiate the veteran's claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  In the October 1999 statement of the 
case, regarding the claim for service connection for a left 
hand disability, the RO clearly notified the veteran that it 
was necessary for him to provide evidence which demonstrates 
the existence of a claimed condition and its possible 
relationship to service.  Review of the record further 
reveals that the veteran was afforded a VA examination in 
November 1998.  The Veterans Claims Assistance Act of 2000 
provides that the assistance provided by the VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) [to be codified at 38 U.S.C. § 5103A (d)].  

The RO also made several attempts to obtain copies of 
treatment records identified by the veteran.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) [to be codified at 38 U.S.C. 
§ 5103A(b)(1), (2)].  The RO was able to obtain copies of the 
veteran's VA treatment records dated from 1998 to 2000.  The 
RO was unable to obtain any other records identified by the 
veteran.  However, the Board notes that at the hearing before 
the RO in July 2000, the veteran's spouse stated that the 
veteran was not treated for the claimed left hand disability 
after service, so it does not appear that there are any more 
treatment records to obtain.     

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The Board finds that no reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the veteran.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].

Discussion

The veteran asserts that he is entitled to service connection 
for a left hand disability.  He contends that he injured his 
left hand in service in 1942.  He asserts that his left hand 
was crushed when he was moving objects during training.  He 
asserts that he currently has a left hand disability as a 
result of that injury.  As discussed above, the veteran's 
service medical records are unavailable and have been 
destroyed.  The Court has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 
(1996). 

After review of the evidence of record, the Board concludes 
that service connection for a left hand injury is not 
warranted.  The Board finds that the veteran has submitted 
sufficient evidence, in the form of lay statements, that he 
sustained a left hand injury in service in 1942.  However, 
the veteran did not submit competent evidence showing that he 
currently has a left hand disability.  

As noted above, the law governing the payment of VA 
disability compensation provides that the Unites States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In the veteran's 
case, while the Board concedes that the veteran sustained an 
injury to the left hand in service, a current left hand 
disability has not been identified in the medical evidence of 
record.  

The pertinent medical evidence in this case essentially 
consists of the November 1998 VA examination report.  The 
November 1998 VA examination report indicates that the 
veteran had a normal musculoskeletal examination of the left 
hand.  Neurological examination was normal.  The examination 
report reveals that X-ray examination of the left hand was 
normal.  The diagnosis was status post left hand contusion in 
1942.  However, the examiner specifically indicated that this 
was based upon the veteran's subjective account of the 
injury.  The examiner indicated that objectively, the 
musculoskeletal examination of the left hand was normal.  The 
Board points out that the examiner noted that the veteran had 
"mild changes" in the left hand according to the X-ray.  
However, the examiner clearly indicated that  musculoskeletal 
and neurological examinations were normal.  The examination 
report indicates that X-ray examination was normal.  

The veteran and his spouse assert that the veteran has 
tremors in the left hand and this was due to the injury in 
service.  Although the veteran and other lay persons are 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran or his spouse possesses a recognized degree of 
medical knowledge that would render their opinions as to the 
etiology of the tremors competent.  There is no medical 
evidence to support their contention.  In fact, there is 
medical evidence which establishes that the tremors were not 
caused by the inservice injury.  The November 1998 VA 
examination report reveals that the veteran had a tremor in 
the bilateral upper extremities.  However, the examiner 
indicated that this tremor developed in the veteran's old age 
and the examiner found no correlation between the tremor and 
the injury in service.    

The veteran and his spouse also assert that the veteran has 
nerve damage in the left hand due to the injury in service.  
They contend that the nerves in the left hand were damaged 
because the splint was too tight.  However, the veteran and 
his spouse's statements are afforded no probative weight, 
because the veteran and his spouse have no expertise to 
render opinions about medical matters.  See Espiritu, supra.  
Furthermore, the Board points out that the November 1998 VA 
examination report indicates that neurological examination of 
the left upper extremity was normal.  

The Board points out that the service records establish that 
the veteran is a combat veteran.  The service records 
indicate that the veteran was awarded a Combat Infantryman's 
Badge.  As noted above, under 38 U.S.C.A. § 1154(b), in the 
case of any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  

The Board points out that the veteran is not alleging that he 
incurred a left hand disability in combat, but rather, that 
he injured his left hand during training in North Carolina.  
Thus, the provisions of 38 U.S.C.A. § 1154 are not for 
application. 

The Board further points out that even if the veteran was 
alleging that he injured his left hand in combat in service, 
the record is devoid of any competent medical evidence that 
that the veteran currently has a left hand disability.  The 
provisions of 38 U.S.C.A. § 1154(b) do not therefore avail 
the veteran in this inquiry.  Even assuming combat status, 
the veteran must provide satisfactory evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  He has not done so. 

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" is 
the "...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..."  38 
C.F.R. § 4.1 (2000); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although the veteran sustained a left hand injury in service 
in 1942, the medical evidence of record does not establish 
that the veteran currently has a left hand disability due to 
this inservice injury.  In the absence of a current 
disability, as defined by governing law, the claim must be 
denied.  Therefore, for the reasons and bases expressed 
above, the Board concludes that the preponderance of the 
evidence of record is against the veteran's claim for service 
connection for a left hand disability. 

II.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2000). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).



PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  The Board observes in passing 
that the regulations pertaining to mental disorders were 
revised effective November 7, 1996. See 61 Fed. Reg. 52700 
(Oct. 8, 1996).  Since the veteran's initial claim was not 
filed until September 1997, only the current regulations may 
be applied.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

The provisions of Diagnostic Code 9411 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Codes 9411 (2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130.  

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See, 
e.g. Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

In a January 1998 statement, the veteran's social worker from 
a Vet Center stated that the veteran was referred to the Vet 
Center due to constant irritability and his problems dealing 
with authority figures.  The social worker indicated that the 
veteran had sleep problems (nightmares), constant worry, 
avoidance of any remembrances of the WWII experience, and 
guilt feelings.  The social worker indicated that the veteran 
resisted coming to group therapy but now he related with 
other veterans.  The social worker stated that the veteran's 
spouse had reported that the veteran constantly fought in his 
sleep and he went into depression if he heard Taps played.  
She stated that the veteran had no motivation or goals.  The 
spouse reported that the veteran could not stand crowds and 
he constantly checked to see if the doors and windows were 
locked at night.  The social worker indicated that the 
veteran had been married for 48 years; the marriage had been 
marred by arguments and physical abuse.  The social worker 
stated that the veteran always worked but that was due to the 
fact that he had to keep busy in order to not think about his 
war experiences.  The social worker indicated that the 
veteran retired in 1975 and his symptoms of PTSD have been 
more noticeable since.  It was noted that the Axis I 
diagnosis was PTSD and the veteran's GAF score was 51.  

The November 1998 VA psychiatric examination report indicates 
that the veteran reported that he had flashbacks and 
nightmares and it was hard for him to "get calm."  He 
stated that he had symptoms sometimes every day.  He 
indicated that his symptoms had been going on for many years 
but he never told anyone.  The veteran reported that he had 
been retired for ten years and he has not worked.  The 
veteran's subjective complaints included depression, anxiety, 
anger problems, and sleeping problems with nightmares.  He 
had dreams about World War II.  He had decreased sleep, 
energy, concentration and memory.  There was no suicidal or 
homicidal ideation.  The veteran reported that he had 
nightmares and flashbacks of the war.  He did not want to 
watch war movies because they reminded him of his experiences 
during those years.  It made him depressed, nervous and 
irritable.  

Mental status examination revealed that there was impairment 
in thought processes and communication in that it was 
difficult for the veteran to sometimes talk continuously.  
There were no psychotic symptoms, delusions, or 
hallucinations.  There was no inappropriate behavior.  There 
was no suicidal or homicidal ideation.  The veteran 
maintained minimal personal hygiene.  He related to person 
and place.  Short-term and long-term memory were impaired.  
The veteran had difficulty remembering things except for 
experiences in World War II.  Even then, the veteran had a 
hard time expressing himself.  There was no obsessive or 
ritual behavior.  Rate and flow of speech were slow with 
obscure pattern.  There was no evidence of panic attacks.  
Mood was depressed, anxious, tense, and apprehensive with 
impaired impulse control.  The veteran got angry easily and 
was irritable.  He had sleeping problems.  The Axis I 
diagnosis was PTSD.  His GAF score was 56.  The examiner 
indicated that the veteran was competent to handle money or 
funds.  

The examiner indicated that subjectively, the veteran still 
reported having nightmares and flashbacks of World War II, 
with depression, nervousness, irritability, angry outbursts, 
and social isolation.  The veteran was still pre-occupied 
about what happened in World War II and memories of the war.  
The examiner indicated that objectively, the veteran appeared 
depressed and anxious.  He had impaired thought process and 
communications, memory, and impaired impulse control.  The 
examiner stated that the veteran had angry outbursts and was 
irritable.  The examiner indicated that the veteran had 
persistent avoidance of thoughts and conversations about the 
war trauma.  The veteran was easily distracted and he had 
difficulty following through with the examination.  The 
examiner noted that he had interviewed the veteran's spouse 
and she had confirmed the veteran's symptoms at night.  She 
indicated that the veteran usually yelled and screamed and 
talked about war memories.  The examiner indicated that the 
veteran was hypervigilence paranoid with an abnormal startle 
response.  The examiner stated that in absence of medical 
records, based upon the history and mental status of the 
veteran on examination, the veteran had PTSD with social and 
occupational impairment.   

At a hearing before the RO in July 2000, the veteran's social 
worker stated that he worked with the veteran in group and 
individual therapy.  [Hearing Transcript, page 5].  The 
social worker said the veteran had nightmares.  [page 5].  
The veteran was not able to go into stores with this wife 
because he yelled at customers and created havoc.  [page 5].  
He could not stand crowds and he had no friends because he 
could not trust anyone.  [page 5].  The social worker 
indicated that in the past, the veteran had arguments with 
co-workers and supervisors.  [page 5].  The veteran stated 
that he had been married for 51 years and he had three 
children. [page 7].  He stated that he loved his children.  
[page 7].   



Analysis

Initial matters

Initially, the Board concludes that there is no indication 
that there are additional records that have not been obtained 
and which would be pertinent to the present claim.  The 
veteran and his accredited representative have been accorded 
the opportunity to present evidence and argument in support 
of the claim, including presenting his personal testimony at 
a hearing before the RO.  The veteran was afforded a VA 
psychiatric examination in November 1998.  The RO attempted 
to obtain copies of the treatment records identified by the 
veteran.  However, the RO was only able to obtain copies of 
the veteran's VA treatment records dated from 1998 to 2000.  
The Board notes that these records are not pertinent to the 
veteran's claim.   

The Board further notes that the RO notified the veteran of 
the evidence that was necessary to substantiate the veteran's 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  In the October 1999 
Statement of the Case, the RO clearly notified the veteran of 
the symptomatology that was needed to be shown for a higher 
disability to be awarded.  Thus, Board finds that the RO made 
all reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

For the reasons discussed above, the Board finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the veteran.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) [to be 
codified at 38 U.S.C.A. § 5103A].   No further development is 
required in order to comply with VA's duty to assist. 



Discussion

The RO assigned a 50 percent evaluation to the veteran's 
service-connected PTSD under the provisions of Diagnostic 
Code 9411 [post traumatic stress disorder].      

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected PTSD is 
most consistent with the application of Diagnostic Code 9411, 
and that diagnostic code is the most appropriate.  The 
veteran's symptoms and diagnosis are consistent with the 
rating criteria found in Diagnostic Code 9411.  

In applying the law the existing facts, the Board finds that 
the probative and persuasive evidence of record supports the 
assignment of a 70 percent rating for the PTSD under 
Diagnostic Code 9411.  The evidence of record demonstrates 
that the veteran's service-connected PTSD causes occupational 
and social impairment with deficiencies in areas such as 
work, family relations, judgment, and mood due to the PTSD 
symptoms.  

The medical evidence of record establishes that the veteran's 
service-connected PTSD is principally manifested by 
depression affecting the veteran's ability to function 
independently, appropriately and effectively; impaired 
impulse control with unprovoked irritability and periods of 
violence; obscure speech; and difficulty adapting to 
stressful circumstances.  The November 1998 VA examination 
report indicates that the veteran had impaired thought 
processes and communication and impaired short-term and long-
term memory.  The November 1998 VA examination report reveals 
that the veteran had an obscure pattern of speech.  The 
examiner indicated that objectively, the veteran appeared 
depressed.  

There is probative evidence of impaired impulse control with 
unprovoked irritability and periods of violence.  The 
examiner who performed the November 1998 VA examination 
report indicated that the veteran had impaired impulse 
control and angry outbursts.  In the January 1998 statement, 
the veteran's social worker stated that the veteran had been 
referred to the Vet Center because of constant irritability 
and problems dealing with authority.  The social worker 
reported that the veteran's marriage had been marred by 
arguments and physical abuse.  At the hearing before the RO 
in July 2000, the veteran's spouse reported the veteran would 
not go into stores with her because he would yell at 
customers and create havoc.  [page 5].  The social worker 
stated that the veteran had arguments with co-workers and 
supervisors when he worked in the past.  [page 5].  The Board 
finds that this evidence establishes that the veteran has 
impaired impulse control and difficulty adapting to stress.  

There is probative evidence that the veteran has social 
impairment with deficiencies in family relations.  The 
evidence of record further shows that the veteran lived with 
his spouse and had contact with his children, but the veteran 
did not have any friends.  The veteran's marriage was marred 
by arguments and physical abuse.  The November 1998 VA 
examination report reveals that the veteran had social 
isolation.  The evidence of record shows that the veteran 
worked up until his retirement in 1975.  However, in the 
January 1998 statement, the veteran's social worker stated 
that the veteran always worked but this was due to the fact 
that he had to keep busy in order to not think about his 
military experiences.

The medical evidence of record further establishes that the 
veteran experienced nightmares and flashbacks about the war, 
difficulty sleeping, decreased energy, nervousness, and 
hypervigilence with abnormal startle response due to the 
service-connected PTSD.

The Board is aware that the veteran does not demonstrate all 
of the criteria for a 70 percent disability rating.  There is 
no evidence of suicidal ideation, obsessional rituals, or 
spatial disorientation.  However, the evidence of record 
demonstrates a degree of occupational and social impairment 
which "more nearly approximates" the criteria for a 70 
percent rating rather than a 50 percent rating.  See 38 
C.F.R. § 4.7 (2000).  The Board finds the manifestations of 
the veteran's disability which support a 70 percent 
disability rating to be more significant and have a greater 
impact on the veteran's ability to function occupationally 
and socially than those which do not meet the criteria for a 
70 percent evaluation.  For instance, the veteran is 
significantly impaired by continuous depression, 
irritability, impaired impulse control, and difficulty to 
adapt to stressful circumstances.  The Board notes that it is 
not expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability therefrom are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21.  
  
The Board also points out that the record shows that the 
veteran's GAF scores support the finding that the veteran has 
occupational and social impairment with deficiencies in areas 
such as work, family relations, judgment and mood.  The 
medical evidence of records shows that the veteran's GAF 
scores ranged from 51 to 56.  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Thus, the Board finds that the medical evidence of record 
establishes that the veteran's disability picture due to the 
service-connected PTSD more nearly approximates the criteria 
for a 70 percent evaluation under Diagnostic Code 9411, and a 
70 percent evaluation is warranted for the service-connected 
PTSD.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.    

The Board has considered whether a 100 percent evaluation is 
warranted for the PTSD under Diagnostic Code 9411.  The 
evidence of record does not demonstrate that the veteran's 
PTSD is manifested by total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of close relatives, own occupation or own 
name.  The November 1998 VA examination report indicates that 
there was no evidence of suicidal or homicidal ideations.  
There were no psychotic symptoms, delusions, hallucinations, 
or grossly inappropriate behavior.  The veteran related to 
time and place.  The examiner indicated that the veteran had 
impairment of the thought process and communication but the 
examiner did not indicate this was gross impairment.  The 
examiner only noted that sometimes, the veteran had 
difficulty talking continuously.  The examiner indicated that 
the veteran maintained minimal personal hygiene.  The 
evidence of record shows that the veteran needed assistance 
with activities of daily living.  However, it appears that he 
needed assistance due to non-service connected disabilities 
and his age, not due to the PTSD.  A December 2000 VA 
treatment record indicates that the veteran had been in a 
nursing home the last few months and needed assistance with 
his activities of daily living.  The treatment record 
indicates that the veteran's medical diagnoses included 
coronary artery disease, stroke, prostate cancer, and 
emphysema.   

There is no evidence that the veteran's PTSD caused total 
occupational or social impairment.  The evidence of record 
shows that the veteran had been able to work up until his 
retirement in 1975.  As noted above, the veteran's social 
worker stated that the veteran always worked because he had 
to keep busy in order to not think about his military 
experiences.  There is no evidence of total social 
impairment.  The medical evidence of record establishes that 
the veteran has been married for 51 years and the veteran has 
interaction with his spouse and children.    

Thus, the Board finds that the preponderance of the evidence 
of record is against assignment of a 100 percent disability 
evaluation for the PTSD under Diagnostic Code 9411.  

In summary, for the reasons and bases expressed above, the 
Board finds that the competent and probative evidence of 
record supports the assignment of a 70 percent disability 
rating for the veteran's PTSD under Diagnostic Code 9411.  
38 C.F.R. §§  4.7, 4.21, 4.130, Diagnostic Code 9411.  
Furthermore, for the reasons and bases stated above, the 
Board also finds that the preponderance of the evidence is 
against assignment of a disability rating in excess of 70 
percent for the PTSD.   

Fenderson Considerations

The Board notes that in Fenderson  v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In this case, the Board believes that the evidence discussed 
above allows for the assignment of a 70 percent disability 
rating effective from September 26, 1997, the date of the 
veteran's original claim.  See 38 C.F.R. § 3.400 (2000).  
There is no medical evidence that the veteran's service-
connected disability has changed since September 26, 1997.    

Conclusion

In summary, a 70 percent disability evaluation for the 
service-connected PTSD is warranted, for the reasons and 
bases described above.  The benefit sought on appeal is 
accordingly granted to that extent.  




ORDER

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to a 70 percent disability evaluation for PTSD is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals




 



